Citation Nr: 1750166	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 2003 Board decision that denied an effective date earlier than April 7, 1995 for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to July 1971 and from June 1973 to January 1974.

In a January 2003 decision, the Board denied a claim of entitlement to an effective date earlier than April 7, 1995 for the grant of service connection for schizoaffective disorder.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), which affirmed the Board decision in a December 2005 Order.  In May 2012 correspondence, the Veteran contended denying an effective date of April 20, 1971 for the grant of service connection for schizoaffective disorder constituted CUE.


FINDINGS OF FACT

1. In a January 2003 decision, the Board denied a claim of entitlement to an effective date earlier than April 7, 1995 for the grant of service connection for schizoaffective disorder.

2. In an December 2005 Order, the Court affirmed the Board decision.


CONCLUSION OF LAW

The January 2003 Board decision is not subject to a claim for revision based on CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, however, as discussed below, there remains no Board decision remaining that is subject to revision, as it has been replaced by the Court's decision.  Further, the VCAA does not apply to motions of CUE.

The Veteran has alleged CUE in a January 2003 Board decision that denied entitlement to an effective date earlier than April 7, 1995 for the grant of service connection for schizoaffective disorder.

All final Board decisions are subject to revision on the basis of CUE except decisions on issues which have been appealed to and decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400 (b).  In this case, as noted in the Introduction, the Veteran appealed the Board decision to the Court, and the Court affirmed the decision.  In essence, the Court's opinion replaces the Board decision regarding this issue, and thus, there is no Board decision available for revision.  See Winsett v. Principi, 341 F.3d 1329, 1331-1332 (Fed. Cir. 2003).

In the present case, the Board finds that the Veteran's claim of CUE in the January 2003 Board decision must be dismissed because the Court has affirmed the Board's decision; no claim of CUE in a Board decision may be considered.


ORDER

The motion is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


